Case 8:21-cr-00041-JVS Document 15 Filed 03/23/21 Pagelofi Page ID#:79

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 8:21-CR-00041 Recorder: Miriam Baird Date: 03/23/2021

Present: The Honorable Maria A. Audero, U.S. Magistrate Judge

 

 

 

Court Clerk: James R. Munoz.II Assistant U.S. Attorney: David Pi
United States of America v. Attorney Present for Defendant(s) Language Interpreter
EDWARD KIM, Reg # 32780- |(GEORGINA WAKEFILED
509 DFPD
CUSTODY-PRESENT

 

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .

Deft is arraigned and states true name is the name on the charging document.

Defendant is given a copy of the Indictment and acknowledges having been read or having received a copy of the
Indictment and waives the reading thereof.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge James V. Selna.
It is ordered that the following date(s) and time(s) are set:
Jury Trial 5/11/2021 at 8:30 AM
Status Conference 5/3/2021 at 9:00 AM
Defendant and counsel are ordered to appear before said judge at the time and date indicated.

Counsel are referred to the assigned judge's trial/discovery order located on the court's website, Judges' Procedures
and Schedules.

First Appearance/Appointment of Counsel: 00 : 00
PIA: 00 : 05
Initials of Deputy Clerk: IRM II by TRB
cc: Statistics Clerk, PSPALA USMLA

 

|
CR-85 (09/12) CRIMINAL MINUTES - ARRAIGNMENT Page 1 of 1
